Landon, J.
The comptroller made the relevy of taxes under chapter 453, Laws 1885, the second section of which amends section 22, e. 427, Laws 1855, entitled “An act in relation to the collection of taxes on lands of non-residents, and to provide for the sale of such lands for unpaid taxes. ” Section 22, as thus amended, provides that “ whenever any unpaid tax, levied upon an assessment of land by a town or ward having a legal right to assess the same, which may have been returned to and admitted by the comptroller, shall be ascertained, either before or after sale therefor, to be illegal or void by reason of any irregularity or defect in, or omission of, statutory requirements for creating or collecting such tax, the comptroller is hereby empowered and directed, whenever deemed practicable by him, to relevy the correct amount of such tax, and add thereto the five per cent, allowed by law to be added by the collector, which aggregate amount of tax and charge, with interest thereon at ten per cent, per annum from the first day of August following the admission of such illegal or void tax, shall thereupon be due and payable, and shall be subject to existing provisions of law governing the collection of and sale for unpaid taxes by the comptroller; but no tax arising from a double assessment, the taxes levied on one of which shall be satisfactorily proven to the comptroller to have been duly paid, shall be subject tosuch relevy. Such relevy of any invalid or defective tax shall be conclusive evidence of its regularity and legality, and any such tax so relevied shall be treated and subject to payment as though such sale had not been made, and, if allowed to remain unpaid, the land shall be sold therefor.” If the town, by its assessors, made a valid assessment of these lands, and the taxes thereafter levied thereupon are ascertained to be void because of some omission to observe the statutory requirements subsequent to the assessment, then we have a valid assessment and an invalid tax. The tax being void, it would be competent for the legislature by subsequent enactment to provide that a valid tax be laid upon this valid assessment, and it could direct it to he done by the comptroller, instead of the local officers. If the original assessment was void, then any tax relevied thereupon by the comptroller would be void. This for the reason that in making the assessment due process of law, as the statute provides it, must not be denied to the tax-payer. Stuart v. Palmer, 74 N. Y. 183; In re McPherson, 104 N. Y. 321, 10 N. E. Rep. 685; Remsen v. Wheeler, 105 N. Y. 579, 12 N. E. Rep. 564. The legislature may by retroactive enactment cure the omission of any act which it might have originally dispensed with. Ensign v. Barse, 107 N. Y. 329, 14 N. E. Rep. 400, and 15 N. E. Rep. 401; People v. Turner, 2 N. Y. Supp. 253. But as the assessment is the basis upon which the state deprives a man of his property, an opportunity to redress his grievance in respect to it must be, in some way, by law accorded him; otherwise he would be deprived of his property without due process of law. It follows, therefore, that with respect to the taxes which were ascertained by the comp*734troller to be invalid because the assessor’s oath was defective or altogether omitted, but with respect to which no error is alleged until after the “grievance days” had elapsed, the relevy by the comptroller was proper, and in that respect Iris determination is affirmed.
It appears that several of the parcels of land were occupied by resident tenants of the non-resident owner. These parcels ought to have been assessed to the resident 'occupants; not as lands of the non-resident owner, nor as lands of a non-resident. Hilton v. Fonda, 86 N. Y. 339; Stewart v. Crysler, 100 N. Y. 378, 3 N. E. Rep. 471. They were in fact assessed to George Clark, the non-resident owner, as lands of a non-resident,—that is, they were entered in the assessment roll, in a part thereof separate from other assessments, in the first column of which was entered the name of George Clark, together with a designation or description of the lands; in the second column was entered the quantity; and in the third, the value; thus following the statute with ■respect to the assessment of lands of non-residents, except that the name of the owner was added. The cases last cited are to the effect that this assessment was improperly made. If any act which was required by law to be performed by the assessors, and which is thereby made the condition of a valid assessment, was omitted by them, it renders the assessment void. In re McMahon v. Palmer, 102 N. Y. 176, 182, 6 N. E. Rep. 400.
Beferring to the statute of 1885, above quoted, we find that these unpaid taxes were levied upon an assessment of land by a town having a legal right to assess the land; that is, the assessors of the town of Catskill had jurisdiction to make an assessment upon these lands, and the legal right to assess them at some valuation. We find that the taxes levied upon these assessments have been returned to and admitted by the comptroller, and that after the tax-sale lie ascertained the taxes were illegal and void by reason of an irregularity or defect in, or omission of, statutory requirements for creating such taxes. The conditions which the statute enumerates seem to be present. But the assessors did not make and enter the assessment upon the assessment roll in conformity with the statute. It is undoubtedly competent for the legislature to provide that such land should be assessed in the manner here adopted by the assessors. But any method of assessment must provide for some sort of opportunity for the parties interested to be heard with respect to it, and no opportunity is accorded with respect to assessments made in the manner here attempted. The act of 1885 does not make or provide for making a reassessment. The statute (1 Bev. St. marg. p. 398, §§ 19, 20) provides that the assessors shall complete and copy the assessment roll before the 1st of August, and then give notice of the time and place where the same may be seen and examined by any person interested until the third Tuesday of August, and that they will then meet at a specified time and place to review their assessments. Then and there any person conceiving himself aggrieved may be heard, and his alleged grievance will be adjudicated upon, and, if well founded, will presumably be redressed. He then and there has his day in court. Suppose the occupants of these lands had examined the copy of the assessment roll before the third Tuesday of August, they would have found no assessment against them, and therefore wouldnot have been interested further. If George Clark, the non-resident owner, had examined it, he would not have found any valid assessment against him or his lands, and therefore would not have been legally interested to complain. To validate the assessment by retroactive legislation would be to establish its amount against the lands without statutory notice to the persons interested in its amount. We think that cannot be done. The relevy upon the occupied lands assessed as lands of a non-resident, or of George Clark, cannot be upheld. As to the taxes which had been properly assessed, and were carried forward by the comptroller in his books as taxes to be collected upon future tax-sales, no valid objection exists. The cancellation of the invalid sale for their collection with other taxes does not cancel these *735taxes. They remain as originally levied, and, since they are unpaid, the comptroller properly carried them forward upon his books for his future action. The determination and action of the comptroller is affirmed except as to the taxes relevied by him upon the assessments upon the occupied lands in the cases where such lands were not assessed to the occupant, and reversed as to such cases. An order in accordance with these views, specifying the particulars affected, may be presented for settlement. No costs to either party.
All concur.